Citation Nr: 1439259	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  08-26 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for headaches.

2. Entitlement to service connection for a sinusitis.

3. Entitlement to service connection for left ear hearing loss.

4. Entitlement to service connection for hypertension.

5. Entitlement to service connection for gastritis.

6. Entitlement to service connection for left knee or lower leg disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to June 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the New Orleans, Louisiana Regional Office (RO) of the United States Department of Veterans Affairs (VA). In a January 2005 rating decision, the RO denied service connection for headaches, sinusitis, bilateral hearing loss, hypertension, gastritis, and left knee disability. In a December 2007 rating decision, the RO granted service connection for a scar of the left knee. The RO did not grant service connection for any left knee disorder other than the scar. In a June 2013 rating decision, the RO granted service connection for right ear hearing loss and denied service connection for left ear hearing loss.

In February 2007, the Veteran had a hearing before a rating specialist at the RO. In June 2014, he had a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). Transcripts of both of those hearings are of record.

To ensure a total review of the evidence in this case, the Board has reviewed the Veteran's paper claims file and his electronic files on the Virtual VA system and the Veterans Benefits Management System (VBMS). The documents within these systems include documents relating to the immediate appeal.

The issues of service connection for headaches, sinusitis, hypertension, gastritis, and left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have left ear hearing impairment that is considered a disability for a VA disability benefits purposes.


CONCLUSION OF LAW

In the absence of a current left ear hearing loss disability for VA purposes, the criteria for service connection have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).

Under the notice requirements, VA is to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service 

and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

Also, in Bryant v. Shinseki, 23 Vet. App. 493-94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

VA satisfied the duty to notify provisions in letters issued in September 2004, February 2008, August 2008, September 2009, March 2010, July 2010, May 2011, and April 2012. In those letters, VA advised the Veteran what information was needed to substantiate a claim for service connection, including on direct and secondary bases. VA also advised the Veteran how VA assigns disability ratings and effective dates. The letter also stated who was to provide the evidence.

In the June 2014 Board videoconference hearing, the undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked. The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing. The Board therefore finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in providing notice during the Veteran's hearings constitutes harmless error.

The Veteran's claims file (including information in Virtual VA and VBMS) contains the Veteran's service medical records, post-service medical records, reports of VA medical examinations, and transcripts of the February 2007 RO hearing and the June 2014 Board videoconference hearing. The Veteran has had VA examinations that provided adequate information about the service connection claim that the Board is adjudicating at this time.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument and reporting for examinations. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests. See Pelegrini, 18 Vet. App. at 121. Therefore, any such error is harmless, and does not prohibit consideration on the merits of the claim that the Board is adjudicating at this time. See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Left Ear Hearing Loss

The Veteran essentially contends that he has a bilateral hearing loss disability that began during or is otherwise related to his service. He sought service connection for bilateral hearing loss. He appealed the RO's 2005 denial of service connection. In a June 2013 rating decision, the RO granted service connection for right ear hearing loss and denied service connection for left ear hearing loss.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection for certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

The Court has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For VA disability benefits purposes, impaired hearing is considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2013).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Examination of the Veteran in September 1966 for entrance into service including testing of his hearing. On that testing, in each ear all of the auditory threshold for the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 25 or lower. On the report of his June 1969 service separation examination, the area for hearing testing was left blank.

The claims file contains the report of testing of the Veteran's hearing in February 1999 by a private audiologist. On that testing, in each ear all of the auditory threshold for the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 25 or lower. Speech discrimination scores were 92 percent in the right ear and 88 percent in the left ear.

In his March 2005 notice of disagreement, the Veteran stated that he was exposed to acoustic trauma during service. He indicated that he had not had extensive exposure to acoustic trauma since service, and that presently he had significant hearing loss.

In the February 2007 RO hearing, the Veteran reported that during service his duties were repairing cryptographic equipment, and that there was considerable noise in the equipment-filled rooms in which he worked. He stated that soon after separation from service he became aware that he had diminished hearing capacity because his wife complained that he played the television at a very loud volume.

The Veteran had a VA audiological examination in April 2013. On that evaluation, puretone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
40
40
25
LEFT
25
25
25
35
30

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.

In the June 2014 Board hearing, the Veteran noted that he underwent VA hearing testing in early 2013.

The Veteran's current left ear hearing levels are not considered a disability for VA benefits purposes. On the 2013 testing, the auditory thresholds at 500, 1000, 2000, 3000, and 4000 Hertz were all lower than 40 decibels. The thresholds for two, but not three, of those thresholds were 26 decibels or greater. The speech discrimination was 100 percent. As he does not have a current left ear hearing loss disability, the Board denies service connection for left ear hearing loss.


ORDER

Entitlement to service connection for left ear hearing loss is denied.


REMAND

The Board is remanding to the RO, for the development of additional evidence, the issues of service connection for headaches, sinusitis, hypertension, gastritis, and left knee disability.

The Veteran essentially contends that he has frequent or severe headaches that began during service and continued after service. He also contends that his headaches are related to his service-connected PTSD and/or his service-connected type II diabetes mellitus. He had a VA medical examination regarding his headaches in May 2012. The examiner provided an opinion that it is less likely than not that the Veteran's current headaches began during service. The examiner noted that during service the Veteran reported having had headaches since childhood. No history of frequent or severe headaches was noted, however, when the Veteran was examined on entrance into service. To the extent that the 2012 opinion relied on a history of headaches before service, that opinion may be inconsistent with VA's presumption that service members are in sound condition at entrance except for conditions noted at entrance. See 38 U.S.C.A. § 1111 (West 2002);38 C.F.R. § 3.304(b) (2013). The May 2012 examination and opinion also did not address the Veteran's contention that his headaches are secondary to, that is, proximately caused or aggravated by, his PTSD and/or diabetes. The Board is remanding the issue for a new VA examination with file review and opinion as to the likelihood that his post-service headaches began during service or are caused or aggravated by his PTSD and/or diabetes.

The Veteran essentially contends that he has chronic or recurrent sinusitis that began or was aggravated during service. When he entered service, he reported a history or sinusitis and moderate seasonal hay fever. A clinician who examined him found that his sinuses were normal.  During service he had treatment for hay fever and sinus congestion. Since separation from service he has had nasal septum surgery and treatment for sinusitis. He has not had a VA examination that addressed the likely etiology of current sinusitis. The Board is remanding the issue for a VA examination with file review and opinion regarding that etiology, including the likelihood that chronic or recurrent sinusitis existed prior to service, was aggravated during service, and/or continued after service.

The Veteran contends that his current hypertension was caused or aggravated by his service-connected PTSD and/or his service-connected diabetes. He has not had a VA examination that directly addressed the likelihood that his PTSD and/or diabetes proximately caused or aggravated his hypertension. The Board is remanding the issue for a VA examination with file review and opinion regarding that etiology.

The Veteran reports that, since soon after separation from service, he has had gastritis, manifested by chronic stomach sensitivity and discomfort. He indicates that he has not had medical treatment for his stomach problems. He contends that these problems may be related to nonpotable water he drank during service or to his service-connected PTSD. He has not had a VA examination that addressed this issue. The Board is remanding the issue for a VA examination with file review, diagnosis of any current stomach disorder, and opinion as to the likely etiology of any such disorder.

The Veteran essentially contends that service connection is warranted for left knee disability other than a service-connected scar and service-connected peripheral neuropathy of the left lower extremity. He reports that during service he injured his left knee on barbed wire. Service treatment records from June 1968 show that he received treatment for an infected left leg. A clinician incised and drained a pustule. The RO eventually established service connection for a scar on his left knee. In his June 2014 Board hearing, the Veteran stated that, in addition to the scar on the left knee, he has ongoing tenderness in the knee, with severe pain if the knee is hit. He states that a treating physician explained that the tenderness in the knee is due to an underlying nerve disorder affecting the knee. In a VA scars examination in April 2007 the examiner noted a scar on the left leg near the knee that was tender to palpation. The RO granted service connection for peripheral neuropathy, related to diabetes, of the left lower extremity, as well as of the right lower extremity and left and right upper extremities. A VA examination in May 2012 addressed the peripheral neuropathy. Records of private medical testing in July 2014 reflect the Veteran's report of numbness and tingling in the peroneal nerve distribution of the left lower leg since an injury with abscess and drainage during service. Nerve conduction studies showed evidence of a chronic left peroneal mononeuropathy.

The VA examinations that the Veteran has had did not directly address his claim that the injury in service has residuals, possibly neurological, beyond the scar. The 2014 private treatment records report suggest, but do not directly state, that chronic left peroneal mononeuropathy is related to the injury during service. The Board is remanding the issue for a VA examination with file review to address the existence and any nature of left knee or lower leg disorder other than the scar and the diabetes-related peripheral neuropathy, and the likelihood that any such disorder is residual to the injury in service.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA medical examination to address the likely etiology of his current headaches. Provide the Veteran's paper claims file and any relevant information from his Virtual VA and VBMS electronic claims files for review. Ask the examiner to review the claims file and examine the Veteran. Ask the examiner to provide a diagnosis with regard to the Veteran's current headaches. Ask the examiner to provide opinion as to whether it is at least as likely as not (at least a 50 percent likelihood) that the current headaches: (a) continued from or are otherwise related to headaches reported during service, or (b) are proximately due to or have been aggravated by his PTSD and/or his type II diabetes mellitus. Ask the examiner, if he or she concludes that the current headaches began before service, to state what evidence tends to indicate that the headaches existed before service and were not aggravated by service. Ask the examiner to explain the reasons and bases for the conclusions reached.

2. Schedule the Veteran for a VA medical examination to address the likely etiology of any current chronic or recurrent sinusitis. Provide the Veteran's paper claims file and any relevant information from his Virtual VA and VBMS electronic claims files for review. Ask the examiner to review the claims file and examine the Veteran. Ask the examiner to provide opinion as to whether it is at least as likely as not (at least a 50 percent likelihood) that: (a) current chronic or recurrent sinusitis existed before the Veteran entered service in 1966; (b) disability due to chronic or recurrent sinusitis increased during service; and/or (c) sinusitis present during service continued or recurred after separation from service. Ask the examiner to explain the reasons and bases for the conclusions reached.

3. Schedule the Veteran for a VA medical examination to address the likely etiology of his hypertension. Provide the Veteran's paper claims file and any relevant information from his Virtual VA and VBMS electronic claims files for review. Ask the examiner to review the claims file and examine the Veteran. Ask the examiner to provide opinion as to whether it is at least as likely as not (at least a 50 percent likelihood) that the Veteran's hypertension is proximately due to or has been aggravated by his PTSD and/or his type II diabetes mellitus. Ask the examiner to explain the reasons and bases for the conclusions reached.

4. Schedule the Veteran for a VA medical examination to address the nature and likely etiology of any current gastritis or other stomach disorder. Provide the Veteran's paper claims file and any relevant information from his Virtual VA and VBMS electronic claims files for review. Ask the examiner to review the claims file and examine the Veteran. Ask the examiner to provide a diagnosis for any current chronic or recurrent stomach disorder, including gastritis. Ask the examiner to, for each current stomach disorder, provide opinion as to whether it is at least as likely as not (at least a 50 percent likelihood) that the current disorder: (a) is related to any disease, injury, or exposure during service, including reported consumption of nonpotable water, or (b) is proximately due to or has been aggravated by his PTSD. Ask the examiner to explain the reasons and bases for the conclusions reached.

5. Schedule the Veteran for a VA medical examination to address the nature and likely etiology of any current left knee or lower leg disability other than a scar and diabetes-related peripheral neuropathy. Provide the Veteran's paper claims file and any relevant information from his Virtual VA and VBMS electronic claims files for review. Ask the examiner to review the claims file and examine the Veteran. Ask the examiner to provide a diagnosis for each current disorder affecting the left knee or lower leg., including any disorder in addition to a scar near the knee, and any neurological disorders. Ask the examiner to, for each left knee or lower leg disorder other than the previously diagnosed scar and diabetes-related peripheral neuropathy, to provide opinion as to whether it is at least as likely as not (at least a 50 percent likelihood) that the current disorder is residual to the left leg injury and infection treated during service, or is otherwise related to service. Ask the examiner to explain the reasons and bases for the conclusions reached.

6. Thereafter, review the expanded record and consider the remanded issues. If any of those claims remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond. Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded. The Veteran has the right to submit additional evidence and argument on those matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


